 
Exhibit 10.26

 
ACCOUNT PURCHASE AGREEMENT MODIFICATION
 
IT IS AGREED, for Ten dollars and no/100 ($10.00) and other valuable
consideration, by and between Crown Financial, LLC, ("Crown") and All American
Plazas ("All American"), that that certain Account Purchase Agreement dated
January 8, 2007, between Crown and All American, (the "AP Agreement"), be, and
the same is, hereby modified and amended as follows:


2.  Definitions.
        h.  
"Eligible Accounts" shall be the portions of Accounts with an aging that is less
than 90 days that Crown does not reasonably deem to be doubtful of collection,
effective July 1, 2007.



6.  Fees and Expenses
        b.  
All American shah pay to Crown on the 15th and the 30th of each month that this
Agreement is in effect, a fee equal to 1.375% of the Outstanding Advance for the
preceding period, effective. July 1, 2007.

 
IT IS FURTHER UNDERSTOOD AND AGREED, that the AP Agreement, as modified by this
Agreement between the parties, shall be and hereby is in all other respects
ratified, approved and confirmed.
 
IN WITNESS WHEREOF, the parties have hereunto set their hands this 29th day of
June, 2007.
 
 
CROWN FINANCIAL, L.L.C.
as "Crown" 
ALL AMERICAN PLAZAS, INC.
as "All American" 
    By:  /s/ Richard D. Tribe                                     By:  /s/
Richard Mitstifer                                         Richard D. Tribe,
Manager      Richard Mitstifer, President     

 